DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on March 02, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ESSAMA OMGBA/            Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                            
                                                                                                                                                                                                        
Response to Amendment
The amendment filed on October 27, 2020 has addressed all of the rejections under 35 USC 112(a) & 112(d), as set forth in the previous office action.  The amendments have also addressed the 35 USC 112(b) rejection of Claim 1, HOWEVER the applicant has not addressed the 35 USC Claims 1-12, 14-30, 32-39, 41, 42 & 44-46 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-30, 32-35, 41, 42 & 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 15, 17, 18, 33 & 41 all refer to the “sealed chamber”, however this term renders the claims indefinite because it is not clear what is specifically meant by being “sealed” (for example, the chamber couldn’t be “sealed” from all fluids because Claims 1, 33 & 41 all specify recite how the sealed chamber has “an inlet” & “an outlet” to allow fluid to be pumped through the chamber).  So 
To expedite production, the examiner will interpret “sealed chamber” as referring to chamber being sealed from the fluids surrounding the pump apparatus such that the chamber is able to “maintain pressure inside the pipe tee 10 during operation of the pump”, as specified in Paragraph 25.
Claim 3 recites “the sealed chamber comprises a pipe tee”, but this renders the claim indefinite because in view of the amendment in Claim 1 - Line 2 (regarding how “an enclosure forming a sealed chamber”), it is not clear if the claim is correct as written (in that the seal chamber being formed by the “enclosure” also comprises a pipe tee) OR that the claim should be reciting that the enclosure forming the sealed chamber is a pipe tee (which would be supported in the applicants original disclosure).
To expedite prosecution, Claim 3 will be interpreted (in view of the amendment to Claim 1) to recite “the enclosure comprises a pipe tee”.
Claims 2, 4-12, 14-30, 32-35, 41, 42 & 44-46 are rejected by virtue of their dependency on Claims 1, 33 & 41.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36, 37 & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pemberton (US 8,152,443 B1) (Pemberton hereinafter).
Regarding Claim 36, Pemberton discloses: A pump apparatus (Figure 1), comprising: 
a pipe tee (12; Please note that the box (12) of Pemberton is interpreted as being a “pipe tee” because it meets all of the claimed structural limitations outlined for the pipe tee) having an inlet (Column 3 - Lines 35-37; The “suction hose” would be considered the “inlet” of the pipe tee), an outlet, and two ends (see the annotation of Figure 2 below;), wherein each end is closed by a respective blind flange (20a & 20b); 
(b) a pump housing (13) having a discharge outlet (18) and opposing inlet openings (31) on opposite sides of the pump housing (Figure 9), wherein the pump housing (13) is mounted within the pipe tee such that the discharge outlet is aligned with and extends toward the outlet of the pipe tee (Figures 1 & 9); and 
(c) an impeller (22) mounted on a driveshaft (15) within and in spaced non-contact relationship with the pump housing (Figure 9), wherein the impeller has outwardly extending blades (22a, 30a & 30b) for movement of flowable material outward to the discharge outlet (Figure 9), and wherein the driveshaft (15) is mounted within the pipe tee and connected to a motor (Column 3 - Lines 46-48) configured for rotating the driveshaft (Figure 9),
wherein the driveshaft (15) extends through the opposing inlet openings (Figure 9), and 
wherein the pump housing (13) is free of internal bearings, internal seals, and internal wear plates (Figure 9; Column 5 - Lines 5-7.  PLEASE NOTE that this limitation specifies that it is the pump housing that is “free of internal bearings, internal seals, and internal wear plates”, and not the “sealed chamber” as was specified in Claims 1, 33 & 41.  So in Pemberton, the pump housing does not have any bearings, seals or wear plates), and
wherein the pump apparatus is free of seals between the pipe tee and the pump housing (Please note that the limitation specifies that the pump apparatus is “free of seals” between the pipe tee and the pump housing.  In Pemberton, the only disclosed seals are disposed between the pipe tee and the drive shaft (the two seals being disclosed is the sealed bearing (16) and the shaft seal (see Column 3 - Lines 51-53)).).

    PNG
    media_image1.png
    501
    753
    media_image1.png
    Greyscale

Regarding Claim 37, Pemberton discloses the invention as disclosed above in Claim 36, wherein Pemberton further discloses:  wherein the driveshaft (15) extends through the opposing inlet openings of the pump housing (13) in a spaced, non-contacting relationship to the pump housing (Figure 9).
Regarding Claim 39, Pemberton discloses the invention as disclosed above in Claim 36, wherein Pemberton further discloses:  wherein the motor is an electric motor (Column 3 - Lines 46-48). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 14, 18, 23, 25, 29, 30, 41, 42 & 44 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton in further view of Sadler et al (US 3,806,287 A) (Sadler hereinafter), and as evidenced by Dernedde et al (US 4,518,311 A) (Dernedde hereinafter).
Regarding Claim 1, Pemberton discloses:  A pump apparatus (Figure 1), comprising: 
(a) an enclosure (12) forming a sealed chamber having an inlet (Column 3 - Lines 35-37; The space defined by the “suction hose” would be considered the “inlet” of the sealed chamber) and an outlet (see the annotation of Figure 2 below); 
(b) a pump housing (13) having a discharge outlet (18) and opposing inlet openings (31) on opposite sides of the pump housing (Figure 9), wherein the pump housing is mounted within the sealed chamber such that the discharge outlet is aligned with and extends toward the outlet of the enclosure (see the annotation of Figure 2 below); and 
(c) an impeller (22) mounted on a driveshaft (15) within and in spaced non-contact relationship with the pump housing (Figure 9), wherein the impeller (22) has outwardly extending blades (22a, 30a & 30b) for movement of flowable material outward to the discharge outlet (Figure 9), 
wherein the driveshaft (15) is mounted within the sealed chamber (Figure 9) and connected to a motor configured for rotating the driveshaft (Column 3 - Lines 30-34), 
wherein the driveshaft (15) extends through the opposing inlet openings (Figure 9), 
wherein the sealed chamber is free of internal wear plates (Figure 9), and 
wherein the pump apparatus is free of seals between the enclosure and the pump housing (Please note that the limitation specifies that the pump apparatus is “free of seals” between the enclosure and the pump housing.  In Pemberton, the only disclosed seals are disposed between the pipe tee and the drive shaft (the two seals being disclosed is the sealed bearing (16) and the shaft seal (see Column 3 - Lines 51-53)).  So the pump apparatus of Pemberton would be free of seals between the enclosure and the pump housing).

    PNG
    media_image2.png
    501
    753
    media_image2.png
    Greyscale

Pemberton fails to disclose the sealed chamber being free of internal bearings and internal seals
However, Sadler does teach an enclosure (11 & 12) forming a sealed chamber for a pump (Figure 2), where a driveshaft (21) extends through the enclosure to rotatably drive a pump rotor (18), where a sealed bearing (19 & 25) for providing a seal around the shaft (21) of the pump (10) is integrally formed within the blind flange (12).  Please note that the proposed modification is modifying Pemberton to have a sealed bearing integrally formed into the body of the blind flange, as is being taught by Sadler.  Because Pemberton’s blind flanges (20a & 20b) define the outer extents of the “sealed chamber” (see the annotation of Figure 2 above) and because the bearings/seals are integrally formed WITHIN the body of the blind flange, this would result in the sealed chamber as being “free of internal bearings and internal seals” in the same way & for the same reasons that the applicants rotary shaft pressure seals (which are described by the applicant on Page 10 - Lines 7-11 as also being installed within the blind flanges between the driveshaft and each blind flange) are not considered to be “within” the sealed chamber..  FURTHERMORE, the courts have held that it would have been obvious that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Looking to the arrangement of components for Pemberton, there are only a finite number of identified, predictable solutions for having the sealed bearing (16) secured to the blind flange (12):
Have the sealed bearing mounted to the surface of the blind flange within the sealed chamber (as shown by Pemberton in Figure 9);
Have the sealed bearing mounted within the body of the blind flange (as shown by Sadler in Figure 1); OR
Have the sealed bearing mounted to the surface of the blind flange outside of the sealed chamber (as shown by Dernedde in Figure 5).
So it would have been obvious to one of ordinary skill in the art to have the sealed bearing mounted OUTSIDE of the sealed chamber as such a placement is one of a finite number of identified solutions.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the sealed bearing was integrally formed into the body of the blind flange, as is being taught by Sadler.  Such a modification would have been considered obvious to one of ordinary skill because it would have been obvious to try to have the sealed bearing mounted on a surface of the blind flange other than on the surface of the blind flange within the sealed chamber.
Regarding Claim 2, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton further teaches:  wherein the driveshaft (15) extends through the opposing inlet openings (31) of the pump housing (13) in a spaced, non-contacting relationship to the pump housing (Figure 9).  
Regarding Claim 3, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 2, wherein Pemberton further teaches:  wherein the sealed chamber (as noted above, this limitation is being interpreted as intending to recite “the enclosure” as the applicant does not have support for the “sealed chamber” as COMPRISING the pipe tee since the applicant describes that the pipe tee defines the sealed chamber) comprises a pipe tee having an inlet (Column 3 - Lines 35-37; The “suction hose” would be considered the “inlet” of the pipe tee), an outlet, and two ends (see the annotation of Figure 2 below; Please note that the enclosure (12) of Pemberton is interpreted as being a “pipe tee” because it has all of the claimed structural limitations outlined for the pipe tee), wherein each end is closed by a respective blind flange (20a & 20b). 

    PNG
    media_image3.png
    501
    753
    media_image3.png
    Greyscale

Regarding Claim 4, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 3, wherein Pemberton in view of Sadler further teaches:  wherein each blind flange (Pemberton: 20a & 20b) has an opening therethrough, wherein the driveshaft extends through the opening in each blind flange
Regarding Claim 10, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the motor is a hydraulic motor (Column 3 - Lines 46-48).
Regarding Claim 12, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the motor is an electric motor (Column 3 - Lines 46-48).
Regarding Claim 14, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the inlet and the outlet are configured for attaching both the inlet and the outlet to a means for conveying or storing fluid (Column 3 - Lines 35-40).
Regarding Claim 18, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 14, wherein Pemberton further discloses:  wherein the outlet (18) of the sealed chamber has a flange (Figure 2). 
Regarding Claim 23, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 3, wherein Pemberton further discloses:  wherein the pipe tee outlet (18) has a flange (Figure 2).
Regarding Claim 25, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 3, wherein Pemberton further discloses:  wherein the motor is a hydraulic motor (Column 3 - Lines 46-48).
Regarding Claim 29, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the pump apparatus is self-priming
Regarding Claim 30, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton further discloses:  wherein the pump housing (13) is a split housing (Figure 5; Column 4 - Lines 33-35; Pemberton describes how the pump housing (10) is split into two parts (10a, 10b) which are bolted together at (24)). 
Regarding Claims 41, this claim is reciting the same limitations that were previously presented in Claim 1.  Therefore, Claim 41 is rejected under the same prior art and motivations as those used in the ejection of Claim 1.
Regarding Claim 42, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 41, wherein Pemberton further discloses:  wherein the pump apparatus is submersible and is configured to generate a flow of fluid into the inlet openings from fluid surrounding the pump housing such that fluid flows into the inlet openings (Column 2 - Lines 21-33) uniformly in an axially-symmetric flow pattern (Figure 9; The structure of the left & right halves of the pump housing & impeller (with respect to the radial center of the pump housing) are identical to each other, as shown in Figure 9.  Since they are structurally identical to each other, the examiner holds that the flow of fluid would be uniformly drawn into the opposing inlet openings in an axially symmetric flow pattern)). 
Regarding Claims 44, this claim is reciting the same limitations that were previously presented in Claim 10.  Therefore, Claim 44 is rejected under the same prior art and motivations as those used in the ejection of Claim 10.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Sadler (and as evidenced by Dernedde) as applied to Claim 4 above, and further in view of Dernedde.
Regarding Claim 5, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 4, wherein Pemberton in view of Sadler further teaches:  wherein the apparatus further comprises a rotary shaft seal installed in the respective opening for sealing the opening around the driveshaft (Pemberton was modified by Sadler to have the drive shaft supported by a sealed bearing that was integrated into the body of the blind flanges, as taught in Figure 1 of Sadler.  So this would result in the opening in which the drive shaft extends having a rotary shaft seal (Sadler: 25) sealing the opening around the driveshaft (see Figure 1 of Sadler)).
While Pemberton (as modified by Sadler) does provide a teaching for having a rotary shaft seal installed in the respective opening formed in one of the blind flanges, Pemberton & Sadler both fail to teach having the rotary shaft seal installed in each respective opening (where Claim 5 specifies that the rotary shaft seals are installed in the opening formed in BOTH blind flanges).
However, Dernedde is also directed to an enclosure (502) with a double-suction pump housing (501) with a drive shaft extending through the two blind flanges (502g & 502f) of the enclosure (see Figure 6), where rotary shaft seals are disposed in the openings in both blind flanges (see the annotation of Figure 6 below; Column 6 - Lines 37-39).

    PNG
    media_image4.png
    265
    821
    media_image4.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of 
Regarding Claim 6, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 4, wherein Pemberton in view of Sadler further discloses:  further comprising a shaft bearing was attached to the respective blind flange and configured for supporting the driveshaft (Pemberton was modified by Sadler to have the drive shaft supported by a sealed bearing that was integrated into the body of the blind flanges, as taught in Figure 1 of Sadler.  So this would result in the assembly of Pemberton as having a shaft bearing (Sadler: 19) attached to the blind flange & configured for supporting the driveshaft (see Figure 1 of Sadler)).
While Pemberton (as modified by Sadler) does provide a teaching for having a sealed bearing installed in the respective opening formed in one of the blind flanges, Pemberton & Sadler both fail to teach having the sealed bearing installed in each respective opening (where Claim 6 specifies that the rotary shaft seals are installed in the opening formed in BOTH blind flanges).
However, Dernedde is also directed to an enclosure (502) with a double-suction pump housing (501) with a drive shaft extending through the two blind flanges (502g & 502f) of the enclosure (see Figure 6), where both blind flanges comprise their own respective seals & bearings around the driveshaft (see the annotation of Figure 6 below; Column 6 - Lines 37-39).

    PNG
    media_image5.png
    314
    821
    media_image5.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton (as modified by Sadler) such that a sealed bearing was integrally formed in EACH blind flange (as taught by Dernedde).  The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B, and having the sealed bearings formed in each blind flange would ensure that no fluid leaks through the openings formed in the blind flange in which the driveshaft extends through.
Regarding Claim 7, Pemberton in view of Sadler & Dernedde teaches the invention as disclosed above in Claim 6, wherein Pemberton in view of Sadler further teaches:  wherein each shaft bearing (Sadler: 19) has a flange mount and is installed on the exterior of each respective blind flange (see the annotation of Figure 1 below; Each shaft bearing is installed on the exterior surface of each blind flange).

    PNG
    media_image6.png
    341
    571
    media_image6.png
    Greyscale


Claims 8, 9, 11, 15, 19, 20, 24, 26, 33-35 & 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Sadler (and as evidenced by Dernedde) as applied to Claim 1 above, and further in view of Cooper (US 1,213,461 A) (Cooper hereinafter).
Regarding Claim 8, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 6, wherein Pemberton & Sadler both fail to teach:  wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft.
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; PLEASE NOTE that this modification would still meet the limitations outlined in Claim 1 because both flanges would have the sealed bearing integrated into the body of the blind 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two motors, as taught by Cooper.  Providing such a modification would provide the benefit of allowing two smaller motors be used together to drive the impeller (as opposed to having one large motor) which would allow for a smaller pump assembly AND/OR having a second motor coupled to the driveshaft such that it could act as a backup/redundant motor to drive the pump in the event of a failure in the primary motor.    
Regarding Claim 9, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 4, wherein Pemberton & Sadler both fail to teach:  wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft.
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; PLEASE NOTE that this modification would still meet the limitations outlined in Claim 1 because both flanges would have the sealed bearing integrated into the body of the blind flange, so the modification would still result in a sealed chamber that was “free of internal bearings, 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two motors, as taught by Cooper.  Providing such a modification would provide the benefit of allowing two smaller motors be used together to drive the impeller (as opposed to having one large motor) which would allow for a smaller pump assembly AND/OR having a second motor coupled to the driveshaft such that it could act as a backup/redundant motor to drive the pump in the event of a failure in the primary motor.    
Regarding Claim 11, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 10, wherein while Pemberton does teach how the motor can be a hydraulic motor (see Column 3 - Lines 46-48), Pemberton & Sadler both fail to teach:  comprising two hydraulic motors, wherein each motor is connected to a respective end of the driveshaft and the two motors are configured for cooperatively rotating the driveshaft.  
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; PLEASE NOTE that this modification would still meet the limitations outlined in Claim 1 because both flanges would have the sealed bearing integrated into the body of the blind flange, so the modification would still result in a sealed chamber that was “free of internal bearings, 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two hydraulic motors, as taught by Cooper.  Providing such a modification would provide the benefit of allowing two smaller motors be used together to drive the impeller (as opposed to having one large motor) which would allow for a smaller pump assembly AND/OR having a second motor coupled to the driveshaft such that it could act as a backup/redundant motor to drive the pump in the event of a failure in the primary motor.    
Regarding Claim 15, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 14, wherein Pemberton & Sadler are silent regarding:  wherein the inlet of the sealed chamber has a flange. 
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the inlet of the sealed chamber has a flange (Figure 1).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the inlet of the sealed chamber had a flange for connection to an inlet pipe, as taught by Cooper.  The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the inlet of the sealed chamber to an inlet pipe for supplying fluid to the pump. 
Regarding Claim 19, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 14, wherein Pemberton & Sadler are silent regarding:  wherein both the inlet and the outlet have a flange, and wherein the inlet and the outlet are each connected to a flanged end of a pipe.
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the inlet & outlet of the sealed chamber has a flange (Figure 1).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the inlet & outlet of the sealed chamber had a flange for connection to an inlet & outlet pipe (respectively), as taught by Cooper.  The use of flanges provides the benefit of having a well-known method of sealing & detachably coupling the inlet/outlet of the sealed chamber to an inlet/outlet pipe for directing fluid to/from the pump. 
Regarding Claims 20 & 24, these claims are disclosing the same limitations (with the minor change in referring to the inlet & outlet as the “pipe tee inlet” & “pipe tee outlet”) that were previously disclosed in Claims 15 & 19 (respectively).  Therefore Claims 20 & 24 are all rejected under the same prior art and motivations as those used to reject Claims 15 & 19 (respectively).
Regarding Claim 26
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; PLEASE NOTE that this modification would still meet the limitations outlined in Claim 1 because both flanges would have the sealed bearing integrated into the body of the blind flange, so the modification would still result in a sealed chamber that was “free of internal bearings, internal seals, and internal wear plates” AND the pump apparatus as being free of seals “between the enclosure and the pump housing” (since the only seals would be disposed between the enclosure & the drive shaft)).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two hydraulic motors, as taught by Cooper.  Providing such a modification would provide the benefit of allowing two smaller motors be used together to drive the impeller (as opposed to having one large motor) which would allow for a smaller pump assembly AND/OR having a second motor coupled to the driveshaft such that it could act as a backup/redundant motor to drive the pump in the event of a failure in the primary motor.    
Regarding Claim 33, this claim is disclosing all of the limitations that were previously disclosed in Claim 19 IN ADDITION TO “wherein the ends of the driveshaft extend through openings in opposing sides of the sealed chamber;
at least one motor located on the exterior of the sealed chamber, wherein the at least one motor is connected to one end of the driveshaft and configured for rotating the driveshaft, and
wherein the driveshaft extends through the opposing inlet openings in a spaced, non-contacting relationship to the pump housing”.  
With respect to the limitations in Claim 33 that were previously disclosed in Claim 19, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 19. 
With respect to the additional limitations, Pemberton discloses:  wherein the ends of the driveshaft (15) extend through openings in opposing sides of the sealed chamber (see the annotation of Figure 2 below);
at least one motor located on the exterior of the sealed chamber, wherein the at least one motor is connected to one end of the driveshaft and configured for rotating the driveshaft (Column 3 - Lines 30-34; This describes how a hydraulic motor is connected to the connection (17), where the motor is shown to be external to the sealed chamber), and
wherein the driveshaft (15) extends through the opposing inlet openings (31) in a spaced, non-contacting relationship to the pump housing (Figure 9).  

    PNG
    media_image2.png
    501
    753
    media_image2.png
    Greyscale

Regarding Claim 34, Pemberton in view of Sadler & Cooper teaches the invention as disclosed above in Claim 33, wherein while Pemberton does teach how the motor can be a hydraulic motor (see Column 3 - Lines 46-48), Pemberton & Sadler both fail to teach:  comprising two hydraulic motors, wherein each motor is connected to a respective end of the driveshaft and the two motors are configured for cooperatively rotating the driveshaft
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; PLEASE NOTE that this modification would still meet the limitations outlined in Claim 1 because both flanges would have the sealed bearing integrated into the body of the blind flange, so the modification would still result in a sealed chamber that was “free of internal bearings, 
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the driveshaft was cooperatively rotated by two hydraulic motors, as taught by Cooper.  Providing such a modification would provide the benefit of allowing two smaller motors be used together to drive the impeller (as opposed to having one large motor) which would allow for a smaller pump assembly AND/OR having a second motor coupled to the driveshaft such that it could act as a backup/redundant motor to drive the pump in the event of a failure in the primary motor.    
Regarding Claim 35, Pemberton in view of Sadler & Cooper teaches the invention as disclosed above in Claim 33, wherein Pemberton discloses:  wherein the at least one motor is an electric motor (Column 3 - Lines 46-48). 
Regarding Claims 45, this claim is reciting the same limitations that were previously presented in Claim 11.  Therefore, Claim 45 is rejected under the same prior art and motivations as those used in the ejection of Claim 11.
Regarding Claims 46, this claim is reciting the same limitations that were previously presented in Claim 11.  Therefore, Claim 46 is rejected under the same prior art and motivations as those used in the ejection of Claim 11.

Claims 16, 17, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton, Sadler & Cooper (and as evidenced by Dernedde) as applied to Claims 15 & 20 above, and further in view of Lang (US 2008/0089777 A1) (Lang hereinafter).
Regarding Claim 16, Pemberton in view of Sadler & Cooper teaches the invention as disclosed above in Claim 15, wherein Pemberton, Sadler & Cooper are silent regarding:  wherein the inlet flange is attached to an outlet of a tank.
However, Lang does teach a centrifugal pump (12) comprising an impeller (Paragraph 24 - Lines 5-9), wherein the inlet of the pump is attached to the outlet of a tank (Figure 1; Paragraph 2 - Lines 1-3; Please note that the self-priming adapter (14) could also be considered a tank (see Figures 1 & 4A)).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art to modify the pump assembly of Pemberton such that inlet of the pump assembly was coupled to the outlet of a tank, as taught by Lang.  It would have been well within the capabilities of one having ordinary skill in the art to use the pump assembly of Pemberton to draw fluid from a tank (as taught by Lang).  This would provide the benefit of allowing the pump assembly of Pemberton to be utilized in pumping applications that draw fluid from a large storage container.
Regarding Claim 17, Pemberton in view of Sadler, Cooper & Lang teaches the invention as disclosed above in Claim 15, wherein Pemberton, Sadler & Cooper are silent regarding:  further comprising a valve configured such that the sealed chamber can be isolated from the tank by closing the valve.
However, Lang does teach a centrifugal pump (12) comprising an impeller (Paragraph 24 - Lines 5-9), the pump being connected to a tank, further comprising a valve (32; or 24 if the  configured such that the sealed chamber can be isolated from the tank by closing the valve (Fig 1).
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art to modify the pump assembly of Pemberton such that inlet of the pump assembly was coupled to the outlet of a tank, where the outlet had a valve configured to isolate the pump from the tank, as taught by Lang.  It would have been well within the capabilities of one having ordinary skill in the art to use the pump assembly of Dernedde to draw fluid from a tank (as taught by Lang).  Providing the valve would allow the pump to be fluidically disconnected from the tank to allow the pump to be removed/maintained without having the fluid entering the sealed chamber.
Regarding Claims 21 & 22, these claims are disclosing the same limitations that were previously disclosed in Claims 16 & 17 (respectively).  Therefore Claims 21 & 22 is rejected under the same prior art and motivations as those used to reject Claims 16 & 17 (respectively). 

Claims 27, 28 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton & Sadler (and as evidenced by Dernedde) as applied to Claim 1 above, and further in view of Pemberton (US 6,942,448 B1) (Pemberton ‘448 hereinafter).
Regarding Claim 27, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton is silent regarding:  wherein the impeller has a slope on both sides of about 30 to about 45 degrees.
However, Pemberton ‘448 does teach how it was known how an impeller (38) may be mounted within a pump housing (40 & 41) with opposing inlets (Figure 4) where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where it is known that 
It is noted that a simple substitution of one known element (in this case, an impeller body having some unspecified slope, as taught by Pemberton) for another (in this case, an impeller body having a specific slope of 30-40°, as taught by Pemberton ‘448) to obtain predictable results (in this case, an impeller that is generally suitable for moving flowable materials (as described by Pemberton ‘448 in Column 3 - Lines 38-40) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the impeller had a slope on both sides of 30-40°, as taught by Pemberton ‘448, as it would have bene known that such a specific slope was generally suitable for pumping fluids (see Column 3 - Lines 38-40 of Pemberton ‘448).
 Regarding Claim 28, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton & Sadler are silent regarding:  wherein there is approximately equal pressure on both sides of the impeller.
HOWEVER, Pemberton ‘448 is also directed an impeller (38) mounted within a pump housing (40 & 41) having opposing inlets (Figure 4) & where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where Pemberton ‘448 explicitly describes how having a pump housing with front & rear walls, peripheral side walls and a pair of opposing fluid inlet openings which surround the power source (which is identical to the arrangement of the pump housing in Pemberton) provides equal pressure from both sides of an impeller
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that there was approximately equal pressure on both sides of the impeller, as taught by Pemberton ‘448.  Having the pressure on both sides of the impeller be equal would ensure that the impeller properly rotates within the center of the pump housing and provides an even flow of fluid.   
Regarding Claim 32, Pemberton in view of Sadler teaches the invention as disclosed above in Claim 1, wherein Pemberton & Sadler fail to teach:  wherein the impeller comprises two halves that are bolted together such that the two halves are compressed against the driveshaft.
However, Pemberton ‘448 does teach how it was known how an impeller (38) may be mounted within a pump housing (40 & 41) with opposing inlets (Figure 4) where the driveshaft (14) extends through the pump housing in a non-contact manner (Figure 4), where it is known that the impeller can be composed of split halves (35A & 35B) that are joined together by bolts (36), see Column 3 - Lines 43-45.
Modifying the impeller to comprise split halves that can be bolted together would provide the benefit of allow the impeller to be attached to the driveshaft without needing to disassemble the shaft structure (see Column 2 - Lines 53-56). 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Pemberton such that the impeller comprised two halves that are bolted together, as taught by Pemberton ‘448.  Such a modification would allow the impeller to be mounted to the driveshaft without requiring the shaft structure to be disassembled (see Pemberton ‘448: Column 2 - Lines 53-56).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Pemberton as applied to Claim 36 above, and further in view of Cooper.
Regarding Claim 38, Pemberton discloses the invention as disclosed above in Claim 36, wherein Pemberton further discloses:  comprising a hydraulic motor (Column 3 - Lines 46-48), wherein the motor is connected to a respective end of the driveshaft (Column 3 - Lines 30-31) and the motor is configured for cooperatively rotating the driveshaft (Column 3 - Lines 30-31 & 51-53).
Pemberton fails to disclose:  comprising two hydraulic motors, wherein each motor is connected to a respective end of the driveshaft and the two motors are configured for cooperatively rotating the driveshaft.
However, Cooper does teach a double-suction pump housing within a sealed chamber, with a shaft extending through the pump housing to drive an impeller, wherein the apparatus comprises two motors, wherein each end of the driveshaft is connected to a respective motor, and wherein the two motors are configured for cooperatively rotating the driveshaft (Page 1 - Lines 86-91; PLEASE NOTE that this modification would still meet the limitations outlined in Claim 36 because the second “shaft seal” that would be required to seal the shaft as it extended through the pipe tee to be driven by the second motor would be between the pipe tee and the drive shaft.  So this modification would still not have the pump housing as being “free of internal bearings, internal seals, and internal wear plates” AND the pump apparatus as being free of seals “between the pipe tee and the pump housing”).
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of 

Response to Arguments
The applicants arguments entered as part of the Appeal Brief filed on March 02, 2021 have been fully considered, and were found to be persuasive.
Therefore, the 35 USC 112(a) & 112(b) rejections of Claims 1, 33, 36 & 41 have been withdrawn as well as all of the rejections under 35 USC 102 & 103.  HOWEVER, the applicant did not make any arguments against the 35 USC 112(b) rejection of Claim 3, so that rejection is being maintained.  ALSO, a new grounds for rejection is being presented using new prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746